Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-7 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Grimberg, US 20100284570 A1)[cited in the IDs filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “classifying at least one individual gas compound from a plurality of leaked gases; by a cryogenically cooled detector; calculating a set of predetermined coefficients, wherein a first coefficient is the integrated spectral absorption response of a first gas and transmission of said first filter, relative to a predetermined known concentration of a known gas: a second coefficient is the integrated spectral absorption response of a second gas and transmission of said first filter, relative to said 
As to claim 3, the prior arts alone or in combination fail to disclose the claimed limitations such as, “calculating a set of predetermined coefficients, wherein a first coefficient is the integrated spectral absorption response of a first gas and transmission of said first filter, relative to a predetermined known concentration of a known gas; a second coefficient is the integrated spectral absorption response of a second gas and transmission of said first filter. relative to said predetermined known concentration of a known gas; a third coefficient is the spectral absorption response of a first gas and said transmission of said second filter, relative to said predetermined known concentration of a known gas; and a fourth coefficient is the spectral absorption response of a second gas on and said transmission of said second filter, relative to said predetermined known concentration of a known gas; normalizing said relative absorption responses to the sum of relative responses of said first and second filters respectively; and calculating the weighted average molecular mass of said gas or group of gases of said leaking gases by determining the pure relative responses on said first and second filters and comparing each response to the observed relative response on said first and second filters” along with all other limitations of the claim. 
As to claim 5, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a seventh coefficient is the spectral absorption response of said first gas compound and said transmission of said third filter, relative to said predetermined known concentration of a known gas; an eighth coefficient is the spectral absorption response of said second gas compound on and said transmission of said third filter, relative to said predetermined known concentration of a known gas, a ninth coefficient is the spectral absorption response of said third gas compound on said transmission on said third filter, relative to said predetermined known concentration of a known gas; normalizing said relative absorption responses to the sum of relative responses of said first, second and third filters respectively; and calculating the weighted average molecular mass of said gas compound and group of gas compounds of said leaking gases by determining the pure relative responses on said first, second and third filters and comparing each response to the observed relative response on said first, second and third filters” along with all other limitations of the claim. 

Grimberg ‘570 only teaches: a gas leak detection system 10, according to a preferred embodiment of the present invention comprises a thermal imaging sensor 18 (typically an IR video or stills camera) that responds to the input radiation on a spectral band larger than the spectral band required for the gas detection…¶0058; the uncooled filters 15, 17, and the switching mechanism 14 should be designed so that the information registration will remain constant…¶0063; A processor 26 is used to collect and process the image data accumulated by the detector…¶0064.


Claims 2, 4 and 6-7 are allowable due to their dependencies. 
The closest references, Grimberg and Grant et al. (US 4489239)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886